                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    SEAN M. HOYT, JR.,                                   CASE NO. C19-0498-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    AMAZON.COM, INC., et al.,

13                           Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendants’ motion to compel arbitration (Dkt.
18   No. 48). The motion is DENIED as moot and unripe.
19          The Court has consolidated this lawsuit into Rittmann. (See Dkt. No. 57.) In Rittmann,
20   the Court denied Defendants’ motion to compel arbitration because there was not a valid
21   agreement to arbitrate. See Rittmann v. Amazon.com, Inc., Case No. C16-1554-JCC, Dkt. No.
22   115 (W.D. Wash. 2016). Plaintiff Hoyt argues, in part, that his specific claims cannot be
23   compelled to arbitration, regardless of whether there was a valid agreement to arbitrate. (See Dkt.
24   No. 55.) Whether specific claims can be compelled to arbitration would first require a finding
25   that there was a valid agreement to arbitrate. Therefore, if the Ninth Circuit affirms the Court’s
26   order denying arbitration, the parties’ arguments are moot; if the Ninth Circuit reverses this


     MINUTE ORDER
     C19-0498-JCC
     PAGE - 1
 1   Court’s order, the parties’ arguments about the arbitrability of specific claims are currently

 2   unripe. Therefore, Defendants’ motion to compel arbitration is DENIED as moot and unripe.

 3          DATED this 9th day of July 2019.

 4                                                           William M. McCool
                                                             Clerk of Court
 5
                                                             s/Tomas Hernandez
 6
                                                             Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0498-JCC
     PAGE - 2
